Counsel herein have stipulated that the judgment in this case should be determined by the opinion of the court in the case ofJ.H. Moeur, as Receiver of The Bank of Phoenix, and T.M.Caldwell, Appellants, v. Farm Builders Corporation, The AnchorTrust Company of Wichita, a Corporation, Maricopa Farms Company,a Corporation, and Central Finance Corporation, Appellees, cause No. 2634, ante, p. 130, 274 P. 1043. The judgment of the trial court is therefore affirmed.
McALISTER and ROSS, JJ., concur. *Page 143